- Prepared and filed by Imprima UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule13a-16 or 15d-16 of The Securities Exchange Act of 1934 April 7 , 2010 Crucell NV (Exact name of registrant as specified in its charter) P.O. Box 2048 Archimedesweg 4 2eiden The Netherlands (Address of principal executive offices) 000-30962 (Commission File Number) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F[ x ] Form 40-F[ ] Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes[ ] No[ x ] Crucell Announces Collaboration with GlaxoSmithKline Biologicals on Second Generation Malaria Vaccine Candidate Leiden, the Netherlands (April 6, 2010) - Dutch biopharmaceutical company Crucell N.V. (NYSE Euronext, NASDAQ: CRXL; Swiss Exchange: CRX) today announced that it has signed a binding letter of agreement with GlaxoSmithKline Biologicals (GSK) to collaborate on developing a second generation malaria vaccine candidate. Pre-clinical data from earlier studies indicated significantly enhanced immune responses against the malaria parasite (circumsporozoite stage of the Plasmodium falciparum) when Crucell's Adenovirus (AdVac®) technology and GSK's RTS,S/AS technology are used in combination, versus either component alone. Under the terms of the letter of agreement, Crucell will contribute its recombinant malaria vaccine candidate, Ad35-CS, based on Crucell's AdVac® technology and PER.C6® manufacturing platform and GSK will contribute its late stage malaria vaccine candidate RTS,S/AS. Financial details of the agreement were not disclosed.
